PER CURIAM HEADING




NO. 12-03-00003-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DARRIN R. TEAGUE,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

SOUTHSIDE BANK,
APPELLEE§
		SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  The judgment was
signed on December 2, 2002, and the clerk's record, after an extension of the filing deadline, was
due on January 31, 2003.  On January 30, 2003, the clerk notified this court by letter that the reason
for the delay in filing was that Appellant's claim of indigence had been denied by the trial court and
that Appellant had thereafter failed to either pay or make arrangements to pay for the preparing of
the clerk's record.  Appellant did not appeal the trial court's denial of his indigency claim. 
Consequently, on February 6, 2003, this court informed Appellant that, pursuant to Tex. R. App. P. 
37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment to the clerk was
provided on or before February 21, 2003.
	Appellant responded to the notice with a request that this court not enforce the payment
deadline because of his indigent status.  Appellant's response was considered a motion for a free
record and was denied.  As of February 28, 2003, Appellant has not provided proof of full payment
as required by this court's notice.  Accordingly, the appeal is dismissed.  Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered February 28, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
PUBLISH